DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to systems and methods for monitoring the cleaning conditions and practices within a facility. Each independent claim identifies the uniquely distinct features:
Regarding independent claim 14: “the strain sensor arranged with the scrubbing member such that the strain sensor is configured to measure a resistance encountered by the scrubbing member as the scrubbing member moves along the surface, the strain sensor generating a strain signal indicative of the resistance encountered by the scrubbing member as the scrubbing member moves along the surface”; along with other limitations of the claim.

Regarding independent claim 21: “the monitoring of the movement of the cleaning apparatus within the facility wherein each second tracking unit configured to interact with the first tracking unit to detect when the cleaning apparatus is within a detection area of the respective second tracking unit, the second tracking units configured to transmit location data concerning the cleaning apparatus; the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/2/21